Citation Nr: 1039816	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida in which the RO, among other 
things, denied the benefit sought on appeal.  The appellant, who 
has verified active service from March 1975 to April 1980 with 
approximately one year, nine months of prior unverified active 
service, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In June 2010, the appellant testified at the Regional Office 
before the undersigned Veterans Law Judge. See June 2010 BVA 
hearing transcript. 


FINDING OF FACT

The competent medical evidence of record supports a finding that 
the appellant's service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have been 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.16, 4.19 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, a letter dated in April 2009 specifically informed 
the appellant of the substance of the VCAA.  Nevertheless, since 
this decision represents a complete grant of the appellant's 
appeal in regards to his claim of entitlement to a total 
disability evaluation based on individual unemployability due to 
service-connected disabilities, the appellant cannot be 
prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will proceed 
to the merits of the issue.  

B.  Entitlement to a TDIU 

As a matter of background, the Board notes that a veteran may be 
awarded a TDIU if he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities. See 38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not to 
his age or the impairment caused by any nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify on 
a schedular basis for a total rating for compensation purposes, 
the evidence must show: (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent. See 38 C.F.R. § 4.16.  
Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which permanent and total 
disability for compensation purposes may be established, a 
veteran's disabilities may be considered under subjective 
criteria.  Specifically, if a veteran is unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone. See 
38 C.F.R. § 4.16(b).

For the record, "substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment. See 38 C.F.R. § 4.16(a).  
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In this regard, the Board observes that VA's General 
Counsel has concluded that VA's controlling regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  VA's General Counsel has also determined 
that the term "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation. See 
VAOPGCPREC 75-91.

Turning to the evidence in this case, the Board observes that at 
the time the appellant submitted his claim for a TDIU in April 
2007, he was service-connected for bilateral hearing loss (50 
percent disabling); residuals of a right knee arthrotomy 
consisting of collateral laxity (20 percent disabling); bilateral 
otitis media (10 percent disabling); residuals of a right knee 
arthrotomy consisting of traumatic arthritis (10 percent 
disabling); and tinnitus (10 percent disabling). See March 2007 
rating decision.  The appellant's overall evaluation for 
compensation as of June 1999 was 70 percent. Id.  During the 
pendency of this appeal, the appellant's service-connected right 
knee disorders (rated as 20 percent and 10 percent, respectively) 
were recharacterized and combined into a single disability. See 
March 2010 rating decision.  At that time, the RO increased the 
appellant's right knee disability rating from 30 percent to 60 
percent effective March 4, 2010. Id.  In light of this increased 
rating, the appellant's overall combined evaluation for 
compensation became 80 percent as of March 4, 2010. Id.    

As indicated above, the appellant had one disability ratable over 
40 percent (his bilateral hearing loss) and a combined disability 
rating of 70 percent at the time he submitted his April 2007 TDIU 
claim.  Therefore, he clearly met the criteria for schedular 
consideration of TDIU at that time. Id.; 38 C.F.R. § 4.16(a).  
Additionally, the evidence of record reveals that the appellant 
continues to meet those schedular criteria.  Thus, the next 
question for the Board to address is whether the evidence 
supports the finding that the appellant is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  For reasons discussed in more 
detail below, the Board finds that reasonable doubt has been 
raised in regards to this issue and finds that the appellant's 
request for TDIU should be granted.  

In this regard, the Board initially observes that the appellant 
started working as a cook (and has primarily worked as a cook) 
from the time he separated from service in April 1980 until March 
2007, when he voluntarily ceased working. See VA examination 
reports dated in June 1980 and August 1986 (examination reports 
list "cook" under occupational history section); appellant's 
August 1993 and July 1994 statements (the appellant reported in 
statements that his specialty was as a chef); applications for 
compensation based on unemployability dated in March 2004 and 
April 2007 (the appellant reported that he worked as a cook from 
June 1997 to February 2004 and from August 2006 to March 2007); 
May 2007 response to request for employment information; June 
2010 BVA hearing transcript, pgs. 6-7.  In discussing why he left 
his employment in 2007, the appellant essentially testified that 
he was unable to stand for long periods of time due to his 
service-connected knee disability; and that his other service-
connected disabilities affected his job performance. See 
September 2008 statement with VA Form 9; June 2010 BVA hearing 
transcript.  In light of the foregoing, the appellant argues that 
a TDIU should be granted in this case. June 2010 BVA hearing 
transcript. 

After reviewing the evidence of record, it is evident to the 
Board that the appellant is in fact unable to secure or follow a 
substantially gainful occupation as a cook as a result of his 
service connected disabilities.  The Board makes this finding 
despite a September 2007 determination made by the RO that the 
appellant's unemployment in March 2007 was a voluntary decision 
and not one made as a result of his service-connected 
disabilities. September 2007 rating decision, p. 3; see also 
August 2008 statement of the case.  In this regard, the evidence 
is clear that the  appellant has difficulty standing or walking 
for protracted periods of time; and that his service-connected 
right knee disability has affected his ability to work as a cook 
in the past. See June 2004 VA examination report; November 2006 
statement in support of claim; March 2007 VA examination report, 
p. 4.  In fact, the claims file contains a medical opinion dated 
in June 2004 from a VA examiner in which the examiner opined that 
the appellant's right knee condition (at that time) was severe 
enough that it would preclude the appellant from standing for 
protracted periods of time, walking long distances, squatting or 
kneeling; and that his right knee disability would prevent the 
appellant "from being gainfully employed as a cook." See June 
2004 VA examination report, p. 3.  Additional support for the 
Board's finding includes recent evidence in the claims file 
indicating that the appellant's service-connected right knee 
disability has increased in severity since the submission of his 
April 2007 TDIU application. See March 2010 rating decision; see 
also January 2009 VA medical record (under the "comment" 
section, it is reported that the "[p]atient is totally and 
permanently disabled because of his severe osteoarthritis").   

Based upon the foregoing, it appears the RO's denial of the 
appellant's TDIU claim is implicitly based upon the premise that 
while the appellant can no longer remain gainfully employed as a 
cook due to his service-connected disabilities, he is able to 
secure or follow a substantially gainful occupation other than as 
a cook despite his service-connected disabilities. September 2007 
rating decision, p. 3; see also August 2008 statement of the 
case.  However, in setting forth this finding, the Board observes 
that the RO failed to provide any rationale for its determination 
that the appellant was capable of securing or following a 
substantially gainful occupation other than as a cook given his 
level of education, previous 27-year work history as a cook and 
the lack of any other specialty training noted in the record. See 
May 1981 application for educational benefits (the appellant 
reported that he had obtained his high school equivalency 
diploma); DD Form 214.  To the extent that the RO may have 
concluded that a TDIU was not warrant in this case as there is no 
evidence indicating the appellant could not secure and perform 
some type of sedentary employment, the Board questions what type 
of sedentary employment the appellant could in fact perform 
considering his service-connected bilateral hearing loss and 
tinnitus (rated respectively as 50 percent and 10 percent 
disabling).  

Given the above-referenced facts, in conjunction with the 
appellant's credible BVA hearing testimony, the Board finds that 
doubt has been raised in regards to whether the appellant is 
capable of securing or following a substantially gainful 
occupation other than as a cook given his service-connected right 
knee and ear disabilities. See Savage v. Gober, 10 Vet. App. 495-
97 (1997).  In fact, the Board finds no evidence to the contrary. 
See, e.g., the RO's April 2004 request for VA medical opinion 
(the RO requested a medical opinion as to whether the appellant 
was employable; and if not, asked the examiner to identify if the 
appellant's service-connected bilateral hearing loss, tinnitus, 
bilateral otitis media and right knee conditions were severe 
enough to prevent the appellant from obtaining or maintaining any 
form of gainful employment); June 2004 VA examination report, p. 
3 (VA examiner did not address the appellant's service-connected 
ear disabilities in addressing his employability, opining that 
the appellant's right knee disability alone would prevent him 
from being gainfully employed as a cook).  Therefore, the Board 
concludes that the appellant's claim for TDIU is warranted on a 
schedular basis.  

The benefit sought on appeal is accordingly granted.




ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


